Citation Nr: 0840004	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
rating for service-connected asbestosis. 

2.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to service-connected deviated 
septum and nasal deformity.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from May 1962 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Manchester, New Hampshire.  The February 2006 rating decision 
granted service connection for asbestosis and assigned an 
initial noncompensable (0 percent) rating, effective October 
2004, and denied service connection for obstructive sleep 
apnea.  The veteran appealed both his initial rating and the 
denial of service connection.

The February 2006 rating decision also granted service 
connection for a right-sided deviated septum and nasal 
deformity with an initial 10 percent evaluation, which the 
veteran appealed; however, at the RO hearing, he indicated 
his satisfaction with that allowance and withdrew his appeal 
of that issue.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(the veteran may indicate he is content with a certain 
rating, even if less than the maximum possible rating).  
Thus, the initial rating of the deviated septum disorder is 
not before the Board, and will not be discussed in the 
decision below.  See 38 C.F.R. §§ 20.200, 20.204 (2008).

The veteran appeared at a local hearing in June 2007 before a 
RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.

The service connection claim is discussed in the remand 
portion of the document below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDING OF FACT

The veteran's service-connected asbestosis has not for any 
period of initial rating appeal manifested active 
symptomatology.  


CONCLUSION OF LAW

The requirements are not met for a higher (compensable) 
initial rating for asbestosis for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.31, 4.97, 
Diagnostic Code 6833 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As service connection, an initial rating, and an effective 
date have been assigned for asbestosis, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), spoke only to cases of increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, with regard to the initial rating appeal, VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability; however, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court held that, where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's asbestosis, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

Initial Rating Analysis of Asbestosis

The veteran did not assert any particular symptomatology 
which he believed entitled him to a higher (compensable) 
initial disability rating for his service-connected 
asbestosis.  His essential assertion was that, having 
developed a disability secondary to his service to the 
nation, one would expect to receive more than a zero percent 
disability rating.

The veteran's asbestosis was initial rated under 38 C.F.R. § 
4.97, Diagnostic Code 6833.  Diagnostic Code 6833 provides 
ratings for interstitial lung diseases.  The General Rating 
Formula for Interstitial Lung Disease (Diagnostic Codes 6825 
through 6833) provides that Forced Vital Capacity (FVC) of 
75- to 80-percent predicted value, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) is 66- to 80-percent predicted, is rated 10 
percent disabling.  FVC of 65- to 74-percent predicted, or; 
DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent 
disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, is rated 60 percent disabling.  
FVC less than 50 percent of predicted value, or; DLCO (SB) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale (right heart 
failure) or pulmonary hypertension, or; requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. 
§ 4.97.

The January 2006 VA examination report notes the likelihood 
the veteran was exposed to asbestos during his Naval service 
as a boiler tender.  The examiner noted the computed 
tomography scan with IV contrast showed scattered areas of 
pleural-based tissue thickening, with some associated 
calcification, which is radiological evidence consistent with 
asbestosis.  

The January 2006 VA examiner also noted that pulmonary 
function tests administered to the veteran showed mild 
obstructive airways disease with air trapping and diffuse 
impairment consistent with emphysema.  The test showed no 
evidence of significant restrictive airway problem or 
pattern.  The examiner observed that significant asbestosis 
typically causes a significant restrictive airway problem or 
pattern on pulmonary function testing.  On the other hand, 
noted the examiner, the veteran's pulmonary function tests 
were consistent with chronic obstructive pulmonary disease, 
as were the findings on x-rays.  The veteran has a 25-year 
history of smoking about two packs of cigarettes per week.

In light of the above, the January 2006 VA examiner diagnosed 
asbestosis, but also diagnosed chronic obstructive pulmonary 
disease secondary to smoking.  In the absence of evidence 
that the asbestosis is causing active symptomatology, 
confirmed by pulmonary function tests, there is no basis for 
a compensable rating.  38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6833.  The Board notes the veteran's testimony at the 
personal hearing that his breathing problems had gotten 
worse; however, as noted, the probative medical evidence is 
that his symptoms are secondary to his non-service-connected 
chronic obstructive pulmonary disease.  See 38 C.F.R. § 4.14 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for a higher (compensable) 
initial disability rating for asbestosis for any period of 
initial rating claim on appeal.  38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6833.  In reaching this decision the Board 
considered the doctrine of 


reasonable doubt; however, because the preponderance of the 
evidence is against the claim for a higher initial disability 
rating for asbestosis, the doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Schoolman v. West, 12 
Vet. App. 307, 311 (1999).


ORDER

A higher (compensable) initial disability rating for 
asbestosis is denied.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In this case, there is competent evidence of a current 
disability of sleep apnea.  The veteran was diagnosed with 
obstructive sleep apnea in October 2005, and he currently 
uses a constant positive airway pressure (CPAP) machine while 
sleeping as treatment.

The veteran has a service-connected disability of deviated 
septum and nasal deformity.  The veteran has indicated that 
the sleep apnea or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, and has reported 
that a doctor has indicated such a relationship.  

Finally, in this case, there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  The January 2006 VA examination report notes 
the examiner opined there was no causal link between the 
veteran's service-connected asbestosis and his obstructive 
sleep apnea; however, the examiner did not comment or opine 
as to whether there was any causal linkage between the 
veteran's (service-connected) deviated septum and nasal 
deformity and the obstructive sleep apnea.  A medical opinion 
on the question of whether the veteran's (service-connected) 
deviated septum and nasal deformity cause or aggravate the 
obstructive sleep apnea is necessary in order for the Board 
to decide the claim for service connection for obstructive 
sleep apnea.  

Accordingly, the issue of service connection for obstructive 
sleep apnea is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for obstructive sleep 
apnea since October 2005.  After securing 
the necessary release, AMC/RO should obtain 
any records not already associated with the 
claims file, including records of ongoing 
VA treatment.

3.  After the above is complete, refer the 
claims file to the VA examiner who 
conducted the January 2006 examination.  
Request the examiner to render an opinion 
as to whether it is at least as likely as 
not (at least a 50-50 probability) that the 
veteran's obstructive sleep apnea is 
causally related to his service-connected 
deviated septum with nasal deformity.  
Should the examiner opine it is not the 
likely etiology for the obstructive sleep 
apnea, please opine if there is a 50-50 
probability the service-connected deviated 
septum with nasal deformity aggravates, 
that is, causes a chronic worsening of, the 
obstructive sleep apnea.  Any opinion 
rendered should be fully explained, and the 
rationale should be provided.

If the examiner who conducted the 2006 
examination is no longer available, refer 
the claims file to an equally qualified 
examiner.  Should that examiner determine 
an examination is necessary to render the 
requested opinions, AMC/RO shall arrange 
the examination.  The relevant evidence in 
the claims file should be provided to any 
examiner for review as part of the 
examination.

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted, send him and his 
representative a supplemental statement of the 
case, and give them an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).  The veteran has the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


